Citation Nr: 1534151	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.

2.  Entitlement to service connection for a back disability, to include thoracic spine scoliosis and lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active air service from February 1967 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 1967, the Veteran filed claims for service connection for a psychiatric disorder and a back disorder, which were denied in June 1967.  Afterwards, the Veteran filed multiple claims to reopen his claims, which were denied in July 1999, February 2000, February 2003, May 2003, June 2006, and January 2008.  Most recently in April 2008, the RO denied his claim for a psychiatric disorder, which he appealed to the Board.  In May 2010, the Board remanded the claim for a psychiatric disorder for further development.  In July 2011 and November 2011, the RO again denied service connection for a back disorder, which he appealed to the Board.  In February 2012, the Board again remanded the claim for a psychiatric disorder for further development.  In February 2014, the Board remanded both claims for further development.  The claims have since returned to the Board.

The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  An acquired psychiatric disability was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed schizoaffective disorder is etiologically related to service or a service-connected disability.

2.  The evidence establishes that the Veteran had pre-existing thoracic spine scoliosis prior to his active duty.

3.  The evidence of record fails to establish that the Veteran's pre-existing thoracic spine scoliosis worsened (increased in severity) during his active duty beyond the natural progression of the disorder.

4.  A chronic lumbar spine disability was not shown in service, lumbar spine degenerative disc disease was not diagnosed within one year of service discharge, and the weight of the evidence is against a finding that the Veteran's current lumbar spine degenerative disc disease is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A pre-existing right back disorder was not aggravated by service.  38 U.S.C.A. §§ 1110, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

3.  The criteria for service connection for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disorders and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that the Veteran's representative has objected to the adequacy of the October 2011 and November 2014 VA examiners' opinions.  However, the Board is "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed."  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in August 2008.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If the disorder was not noted upon entry, the presumption of soundness may be rebutted by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VA Gen. Coun. Prec. 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.

Psychiatric Disorder

The Veteran contends that he suffers from PTSD as a result of witnessing the aftermath of the suicide of a fellow airman by hanging.

At the time of his December 1966 intake examination, the Veteran had a normal psychiatric examination.  His STRs contain no evidence of any psychiatric complaints during his active service but for a single anxiety reaction after he hyperventilated.  His STRs do not show any psychiatric complaints.  At his exit examination, he had a normal psychiatric examination.

VA attempted to verify the reported PTSD stressor.  In March 2009, May 2009, December 2009, and August 2012, the U.S. Air Force and Joint Serviced Records Research Center (JSRRC) reported that the information provided was insufficient to allow for meaningful research of the alleged events.  In March 2013, VA determined that the information required to corroborate the stressful events described by the Veteran was insufficient and that all procedures to obtain information from the Veteran were properly followed.  VA concluded that the stressor could not be conceded.

The record contains no evidence of any psychiatric complaints, treatment, or diagnosis until over thirty years after his separation from service.  In 1999, the Veteran was diagnosed with questionable bipolar disorder.  In 2002, the Veteran started receiving mental health treatment.  However, in February 2003, the Veteran did not meet the DSM-IV criteria for PTSD.  In June 2004, his treating provider was unsure if the reported PTSD stressor was an actual even or a psychotic delusion.  The treating provider noted that the Veteran did not appear to manifest the hypervigilance and other symptoms associated with PTSD, but rather appeared to have more of a paranoid delusional presentation.  The Veteran was diagnosed with schizoaffective disorder.

The Veteran was afforded a VA examination in March 2011.  The examination consisted of a review of the Veteran's claims file, an interview of the Veteran, and a mental status examination of the Veteran.  The Veteran's symptoms included recurrent distressing dreams of the reported event, efforts to avoid thoughts, feelings, or conversations associated with the reported event, and difficulty falling or staying asleep, but he did not meet the full criteria for PTSD.  The examiner noted that the reported PTSD event was not confirmed.  The examiner also noted that even if the even was confirmed, the Veteran's reported symptoms were subthreshold to make a diagnosis of PTSD.  In addition, regarding the single episode of hyperventilation, the Veteran reported having no further episodes.  The examiner concluded that there was no evidence to support a continuation of hyperventilation or of an anxiety disorder after leaving service.  The Veteran was diagnosed with schizoaffective disorder, not PTSD.  In addition, the examiner opined that the Veteran's schizoaffective disorder was not caused by or due to his active service.  The examiner based this opinion on the lack of any objective evidence for treatment while in service and the lack of any formal treatment after the Veteran's separation from service.

Based upon the evidence of record, the Board finds that the evidence fails to support a diagnosis of PTSD at any time during the appeal period  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  After interviewing and examining the Veteran and reviewing the clinical record, the VA examiner explicitly concluded that the diagnostic criteria to support a PTSD diagnosis had not been met as his reported symptoms were subthreshold.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for his opinions.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Without a diagnosis of PTSD, the Veteran fails to meet the requirements of service connection set out under 38 C.F.R. § 3.304(f).  Service connection for PTSD is denied.

There is likewise no evidence that an acquired psychiatric disorder, to include schizoaffective disorder, had its onset in service or within a year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms in service, at discharge, and after his separation from service until over thirty years later.  There is also no competent medical opinion of record which relates the Veteran's psychiatric disorder to his service.  To the contrary, as stated, the VA examiner clearly indicated that there was no relationship between the Veteran's schizoaffective disorder and his active service, to include the stressor that he alleges.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with a psychiatric disorder.  Therefore, while the Veteran disagrees with the conclusion that his schizoaffective disorder neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of his psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

The Board has thoroughly read the article submitted by the Veteran regarding PTSD and schizoaffective disorder.  The Board acknowledges that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, in the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to link the speculation in the article to the specific facts of the Veteran's condition.  Moreover, the opinions and conclusions contained in the article are highly speculative in their own right and do not actually link PTSD and schizoaffective disorder.  As such, the Board concludes that this study is insufficient to establish the required medical nexus between the Veteran's schizoaffective disorder and his PTSD.

In summary, as the evidence is against the claim, service connection for an acquired psychiatric disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Aggravation of a Pre-existing Thoracic Spine Scoliosis

Veteran seeks service connection for a back disability, to include thoracic spine scoliosis.

The Veteran's STRs from his entrance examination in December 1966 show that the Veteran had a normal examination of his spine.  However, in March 1967 he reported back pain during the previous two weeks.  An x-ray showed thoracic spine scoliosis.  The Veteran indicated that his thoracic spine scoliosis pre-existed service and was not aggravated by service in March 1967.  The Veteran was administratively discharged for his thoracic spine scoliosis in April 1967.

Treatment records dated after his separation from service contain no evidence of any significant back impairment until he injured his back at work in January 2000.  Prior to this, he reported having a pain free back for all functional activities.

In July 2011, a private physician reviewed the records supplied by the Veteran and examined the Veteran.  The physician opined that the Veteran's continuous chronic low back pain that developed during service continues to this day and was not due to his scoliosis.

Regarding the question of whether the Veteran's pre-existing thoracic spine scoliosis was aggravated by his two months of active service, the Veteran was afforded VA examinations.  In October 2011, following review of the claims file, interview of the Veteran, and physical examination, the examiner opined that the Veteran's pre-existing thoracic spine scoliosis was clearly and unmistakably not aggravated beyond its natural progression.  The examiner noted that the Veteran had no specific injury during his service and started complaining of back pain during his basic training.  The examiner referred to medical literature that noted that scoliosis is a curvature of the spine that most often occurs during the growth spurt just before puberty and those adults that had scoliosis as children were more likely to have chronic back pain.  As the Veteran was overweight in service and continued to be overweight, the examiner concluded that any aggravation of his symptoms were due to the natural aging process and not from any event that occurred in service.

The Veteran was afforded a second VA examination in November 2014.  At the examination, the Veteran reported that he knew he had scoliosis prior to service, but no intervention was performed.  He also reported that he did not suffer a specific injury to his back during service.  Following review of the claims file, interview of the Veteran, and physical examination, the examiner opined that the Veteran's thoracic spine scoliosis did not pre-exist service and was less likely than not a result of his military service.  In addition, the examiner read the July 2011 private physician opinion and disagreed with his statement that the Veteran's back pain was not due to his scoliosis.  The examiner referred to medical literature that reflects that back pain is associated with scoliosis.

When considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The Federal Circuit has also concluded that the term "aggravation" has the same meaning both in sections 1111 (presumption of soundness) and 1153 (presumption of aggravation).  Horn v. Shinseki, 25 Vet. App. 231.

The first VA examiner opined that the Veteran's pre-existing thoracic spine scoliosis was clearly and unmistakably not aggravated beyond its natural progression.  The second VA examiner opined that the Veteran's thoracic spine scoliosis was less likely than not a result of his military service.  Both VA examiners reviewed the Veteran's claim file, conducted a thorough examination, and supported their opinions with relevant medical literature.  As these opinions are consistent with the record, which does not document any treatment for his back until he injured his back at work more than 30 years after service, the two VA examiners' opinions are given great probative value regarding both causation and aggravation.  However, greater weight is given to the first VA examiner's finding that the Veteran's thoracic spine scoliosis pre-existed service and opinion that his thoracic spine scoliosis was not aggravated beyond its natural progression.  The first VA examiner's finding and opinion are consistent with and supported by the medical literature regarding the onset of scoliosis in childhood and the Veteran's multiple admissions that he had scoliosis prior to his service and did not suffer a back injury during his service.  Moreover, the opinions of the first examiner are also properly framed within the legal guidelines that have been established for overcoming the presumption of soundness in an aggravation case where the disability was not noted on entry into active service.  

Regarding the Veteran's own assertions that his pre-existing thoracic spine scoliosis was aggravated by his service, the Board finds that this is not competent evidence.  While he may be competent to describe the symptoms he experiences, and could therefore describe an increase in back pain; as a layperson, he lacks the medical training and expertise to, for example, determine whether thoracic spine scoliosis was aggravated.  Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In summary, as the evidence is against the claim, service connection for aggravation of thoracic spine scoliosis is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lumbar Spine Degenerative Disc Disease

After reviewing the entire record, the Board found references to a diagnosis of lumbar spine degenerative disc disease.  As such, the issue on appeal was expanded to a back disability, to include lumbar spine degenerative disc disease, as any disorder reasonably encompassed by the Veteran s claim must be considered.  See Clemons v. Shmsela, 23 Vet. App. 1 (2009).  

As discussed above, the Veteran's STRs from his entrance examination in December 1966 show that the Veteran had a normal examination of his spine.  However, in March 1967 he reported back pain during the previous two weeks.  An x-ray showed thoracic spine scoliosis.  STRs do not contain any objective medical evidence establishing lumbar spine degenerative disc disease.

Following the Veteran's separation from service, the claims file does not contain evidence of treatment of any lumbar spine complaints, symptoms, or diagnosis for a number of years, not until after a work injury in January 2000.  Prior to this, he reported having a pain free back for all functional activities.

In September 2000, a lumbar spine MRI showed lumbar spine degenerative disc disease.

In July 2011, a private physician reviewed the records supplied by the Veteran and examined the Veteran.  The physician opined that the Veteran's continuous chronic low back pain that developed during service continues to this day and was not due to his scoliosis.

The Veteran was afforded a VA examination in November 2014.  Following review of the claims file, interview of the Veteran, and physical examination, the examiner noted that the Veteran was diagnosed with lumbar spine degenerative disc disease.  However, the examiner opined that the Veteran's lumbar spine degenerative disc disease was less likely than not a result of his military service.  In addition, the examiner read the July 2011 private physician opinion and disagreed with his statement that the Veteran's back pain was not due to his scoliosis as the medical literature shows that both scoliosis and degenerative disc disease are commonly associated with back pain.

The Board observes that the Veteran injured his back in a work accident in January 2000.  The Veteran reported not having a pain free back for all functional activities.  However, in July 2011, a private physician noted that the Veteran had chronic low back pain that developed during service.  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Here, the private physician only reviewed the records provided by the Veteran and not the entire claims folder and medical treatment history.  In addition, the Veteran reported having a pain free back for all functional activities prior to his work accident.  Finally, the record contains no evidence of any back treatment for over 30 years.  Thus, this medical opinion is afforded less probative value.

In contrast, VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner opined that the Veteran's lumbar spine degenerative disc disease was less likely than not the result of his military service.  The Board finds great probative value in the VA examiner's opinion.  The VA examiner specifically considered the lumbar spine MRI and explained why it was less likely than not that his current back disability was the result of his military service.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his lumbar spine degenerative disc disease was the due to his military service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that he had problems with his low back during his military service.  He is clearly competent to report symptoms of low back pain and injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe low back pain, he lacks the medical training or qualification to diagnose lumbar spine degenerative disc disease.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinions of record.

The record contains only evidence of treatment for low back pain after various work related accidents.  The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disability related to his active service.  As such, the Board does not find that the evidence of record shows continuous back symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for his lumbar spine disorder.  While objective evidence demonstrates lumbar spine degenerative disc disease, this was diagnosed more than thirty years after his military service.  In addition, the record does not contain evidence that any lumbar spine injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his lumbar spine degenerative disc disease.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the absence of any back complaints for a number of years after service serves to sever any continuity from service. 

Accordingly, the criteria for service connection have not been met for a chronic lumbar spine disability.  That is, the evidence does not show that a lumbar spine disability was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a lumbar spine disability had existed continuously since service.  Therefore, the claim is denied.  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder, is denied.

Service connection for a back disability, to include thoracic spine scoliosis and lumbar spine degenerative disc disease, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


